NT CONFIDENTIAL

Exhibit 10.16.20


FIFTEENTH AMENDMENT TO THE DATA LICENSE AGREEMENT
This Fifteenth Amendment (“Fifteenth Amendment”) to the Data License Agreement
(“Agreement”), dated December 1, 2002, as amended, between NAVTEQ North America,
LLC (“NT”) (formerly Navigation Technologies Corporation) and TeleNav, Inc.
(formerly known as Televigation, Inc.; collectively referred to herein as
“Client” or “LICENSEE”), is made and entered into between Client, on the one
hand, and NT and NAVTEQ Europe B.V. (collectively “NT” or “NAVTEQ”) as of the
date of last signature below (“Fifteenth Amendment Effective Date”). Capitalized
terms not otherwise defined in the body of this Fifteenth Amendment shall have
the meanings set forth in the Agreement or within each applicable Territory
License (“TL”).
WHEREAS, the parties hereto desire to amend the terms and conditions of the
Agreement with this Fifteenth Amendment as follows:
1.
Term. The Expiration Date of the Agreement and all associated Territory Licenses
thereto is hereby extended until January 31, 2014, and shall automatically renew
for additional one (1) year periods unless either party provides written notice
of non-renewal to the other party at least 180 days prior to the Expiration
Date.



2.
The terms and conditions of the Agreement remain in full force and effect except
as modified hereunder.



IN WITNESS WHEREOF, the parties have caused this Fifteenth Amendment to be
executed by their authorized representatives.


NAVTEQ NORTH AMERICA, LLC
TELENAV, INC.
By:    /s/ Stephen W. Kelley    
By:    /s/ Michael Strambi                
Name:    Stephen W. Kelley    


Name:    Michael Strambi                


Title:    Director, Legal and Intellectual Property    
Title:    CFO                        
Date:    10-30-2012    
Date:    10-25-2012                    




15th Amendment to the DLA [NA CONS] [TeleNav PR-XXXXX] [10-22-12 lee]    Page 1
of 1